Case 2:18-cv-14393-RLR Document 37 Entered on FLSD Docket 01/27/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                         CASE No. 2:18-cv-14393-ROSENBERG/REID


  MILLER ATNAGU RAS
  MAKONNAN,

         Petitioner,

  v.

  SECRETARY, FLORIDA
  DEPARTMENT OF CORRECTIONS,

        Respondent.
  ______________________         ______/

               ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
              RECOMMENDATION AND DISMISSING AND CLOSING CASE

         This matter comes before the Court upon Petitioner’s Petition for Writ of Habeas Corpus

  pursuant to 28 U.S.C. § 2254, filed at DE 1 under Case No. 2:18-cv-14393. The Court previously

  referred the Petition to Magistrate Judge Lisette M. Reid for a Report and Recommendation on all

  dispositive issues. On July 1, 2020, Judge Reid issued a Report and Recommendation in which

  she recommended that the Petition be denied. DE 27.

         Petitioner filed Objections to the Report and Recommendation. DE 35. The Court has

  reviewed the Report and Recommendation, Petitioner’s Objections thereto, and the record and is

  otherwise fully advised in the premises. The Court agrees with the analysis and conclusions in the

  Report and Recommendation and finds Judge Reid’s recommendation to be well reasoned and

  correct.
Case 2:18-cv-14393-RLR Document 37 Entered on FLSD Docket 01/27/2021 Page 2 of 2




          Accordingly, it is ORDERED AND ADJUDGED as follows:

      1. Magistrate Judge Reid’s Report and Recommendation [DE 27] is ADOPTED as the Order

          of the Court.

      2. Petitioner’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 [DE 1] is

          DENIED.

      3. A certificate of appealability SHALL NOT ISSUE.

      4. The Clerk of the Court is instructed to CLOSE Case No. 2:18-cv-14393. All deadlines

          are TERMINATED.

          DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 26th day of

  January, 2021.

                                                    _______________________________
                                                    ROBIN L. ROSENBERG
                                                    UNITED STATES DISTRICT JUDGE
  Copies furnished to:
  Movant
  Counsel of Record




                                                2
